Citation Nr: 1004448	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-28 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral papilloma 
disorder, claimed as bilateral vocal cord and throat 
disorders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran had active service from July 1981 to May 1991, 
from April 2000 to September 2000, and from November 2004 to 
November 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision rendered by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied 
entitlement to service connection for a bilateral papilloma 
disorder, claimed as bilateral vocal cord and throat 
disorders.

The Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the RO in November 2009; a 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The record contains clear and unmistakable evidence that 
a bilateral papilloma disorder pre-existed the Veteran's 
later periods of active military service and was as likely 
as not aggravated during service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, 
a bilateral papilloma disorder, claimed as bilateral vocal 
cord and throat disorders, was aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.  

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).

In July 2003, VA's General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must show, by clear and 
unmistakable evidence, that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such 
service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service.  38 C.F.R. § 
3.306(b)(1).

Intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition"--that is, a worsening that existed not only 
at the time of separation but one that still exists 
currently--is required.  Routen v. Brown, 10 Vet. App. 183, 
189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 
538 (1996).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, 
or (2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102 (2009).

Factual Background and Analysis

The Veteran contends that he currently suffers from a 
bilateral papilloma disorder, claimed as bilateral vocal 
cord and throat disorders, which was aggravated during his 
later periods of active service from April 2000 to September 
2000 as well as from November 2004 to November 2005.

Service treatment records from the Veteran's first period of 
active duty reflected no treatment or diagnosis of a 
bilateral papilloma disorder of the vocal cords. 
A June 1982 Report of Medical History revealed that the 
Veteran was treated for strep throat in 1981.  A December 
1981 lab report showed findings of pustule of the right 
penile shaft with small amount of staphylococcus epidermida.  
An April 1987 lab report noted findings of rule out sexually 
transmitted disease (STD).  The Veteran was treated for 
penile lesions (November 1981), possible venereal 
disease/rule out STD (April 1987), burning urination (June 
1987), nonspecific dermatitis (July 1987), and herpes zoster 
(November 1988). 

Post-service private treatment records dated in April 1998 
listed an impression of chronic hoarseness due to bilateral 
true vocal cord nodules, present chronically and appearing 
fibrotic.  In a December 1998 office visit record, it was 
noted that the Veteran had laser excision in May 1998.  The 
physician listed an impression of recurrent respiratory 
papillomatosis with recurrent lesion resulting in breathy 
voice.  In a March 2000 treatment record from a VA family 
practice clinic, the examiner listed an impression of vocal 
cord lesion.  The Veteran complained of intermittent 
hoarseness for three years. 

During his second period of active duty, the Veteran was 
treated for complaints of hoarseness in May 2000.  
Examination findings were noted as irregular vocal cords 
with areas of defects and the Veteran was given a referral 
for possible laser surgery. 

A June 2004 reserve service examination report showed normal 
mouth and throat findings. 

During his final period of active duty, the Veteran was 
treated for throat pain in January 2005.  A May 2005 
operation report listed complaints of one month of 
hoarseness and a diagnosis of papillomatous lesion of the 
left true vocal cord.  The Veteran underwent a direct 
laryngoscopy with biopsy, left true vocal lesion and micro 
debridement of bilateral true vocal cord papillomas.  A May 
2005 biopsy report revealed a final diagnosis of benign 
squamous papilloma.  Fiberoptic scope examination showed a 
small amount of residual papilloma of the right anterior 
true vocal cord (TVC) while the left anterior and right mid 
TVC were healing well in June 2005. 

Additional service treatment notes dated from June 2005 to 
October 2005 reflected continued treatment for laryngeal 
papillomatosis, vocal cord papilloma, chronic vocal cord 
disorder with dysphonia, voice fatigue, voice disturbance, 
and recurrent vocal cord polyps.  In an August 2005 post 
deployment health assessment, the Veteran indicated that his 
health had gotten worse during deployment.  He was referred 
for ENT care with speech therapy as follow-up for throat 
surgery in theater.

A September 2005 videostroboscopy report showed an 
assessment of lesions appearing to be papilloma of the 
anterior 2/3 of both tactile vocal fremitus (TVFs) with a 
more obvious lesion at the mid right TVF, resulting in 
moderate-severe dysphonia.  In an October 2005 Report of 
Medical Assessment for separation, an examiner commented on 
the Veteran's preexisting history of papillomatosis in 2000 
and 1997.  It was further noted that the Veteran presented 
in theater with recurrent papillomatosis, underwent excision 
in May 2005, and still had persistent hoarseness with vocal 
cord papillomas.  However, excision of papilloma was noted 
to be elective and the Veteran was found fit for duty. 

In a January 2008 VA examination report, the Veteran 
complained of recurrent vocal cord papilloma with 
hoarseness, scratchy throat, and difficulty swallowing that 
began in 2002.  He further reported that he was hospitalized 
in Germany for surgical treatment for vocal cord papilloma.  
After reviewing the claims file and conducting a physical 
examination, the VA physician diagnosed vocal cord 
papilloma, referring the Veteran to the ENT clinic for 
further evaluation. 

In a February 2008 VA ENT clinic note, the Veteran indicated 
that he had incomplete removal of papillomas of the larynx 
in Germany in May 2005 and complained of increased 
hoarseness.  Larynx endoscopy revealed findings of papilloma 
of the anterior 2/3rds of both TVFs.  The VA physician listed 
an impression of squamous papillomas of the endolarynx.  

In June 2009, the VA physician issued an addendum to his 
January 2008 VA examination report.  Based on review of the 
Veteran's claims file, medical records, and subjective 
history, the VA physician opined that it was as likely as 
not that the vocal cord papillomas were aggravated in 
military service.  It was further noted that he could not 
provide a baseline for the condition found to be aggravated 
without resorting to mere speculation. 

During his November 2009 hearing, the Veteran and his 
representative testified that he had chronic hoarseness 
since he had been in active service and exhibited symptoms 
of HPV, noted as lesions of the penis multiple times during 
service.  The representative alleged that there was a link 
between the Veteran's vocal papillomas and genital warts.  
The Veteran indicated that he was diagnosed with vocal cord 
papillomas by civilian physicians after his first period of 
active duty and had surgical removal in 1998, during service 
in 2005, and twice after 2005 at the VA Medical Center in 
Tampa.   

The Board finds that a presumption of soundness does not 
apply in this case.  Private treatment records dated in 1998 
clearly note and acknowledge the existence of a pre-existing 
bilateral papilloma disorder before the Veteran's second 
period of active duty in 2000.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.303(c) (2009).  Having found clear and 
unmistakable evidence of a pre-existing bilateral papilloma 
disorder, the next inquiry is whether there is clear and 
unmistakable evidence that a bilateral papilloma disorder 
was aggravated during service.

The Board notes that the evidence of record clearly shows 
that the Veteran has a currently diagnosed bilateral 
papilloma disorder.  The Board further finds, in view of the 
totality of the evidence, that the Veteran's pre-existing 
bilateral papilloma disorder was aggravated or increased in 
severity during active service.  In his June 2009 addendum, 
a VA physician specifically determined that the Veteran's 
pre-existing bilateral papilloma disorder was "as likely as 
not" aggravated during active service.  

Consequently, the Board finds that the evidence of record is 
at least in equipoise, and therefore, affording the Veteran 
the benefit of the doubt, service connection for a bilateral 
papilloma disorder, claimed as bilateral vocal cord and 
throat disorders, is warranted.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a bilateral papilloma 
disorder, claimed as bilateral vocal cord and throat 
disorders, is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


